IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                          No. 16-0498
                                        ══════════

                        JEFFERSON COUNTY, TEXAS, PETITIONER,

                                                v.


            JEFFERSON COUNTY CONSTABLES ASSOCIATION, RESPONDENT

            ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                COURT OF APPEALS FOR THE THIRTEENTH DISTRICT OF TEXAS
            ══════════════════════════════════════════


                                  Argued November 7, 2017


        JUSTICE LEHRMANN delivered the opinion of the Court, in which CHIEF JUSTICE HECHT,
JUSTICE GREEN, JUSTICE GUZMAN, JUSTICE DEVINE, JUSTICE BROWN, and JUSTICE BLACKLOCK
joined.

       JUSTICE BOYD filed a dissenting opinion, in which JUSTICE JOHNSON joined.


       This case comes to us on a county’s petition to vacate an arbitrator’s award in a dispute

governed by a collective bargaining agreement between the county and its deputy constables. The

primary issue presented involves the validity of the underlying agreement; specifically, we are

asked whether deputy constables are “police officers” entitled to enter into collective bargaining

agreements with their public employers under Local Government Code chapter 174. If they are,

we are also asked whether the arbitrator in this case nevertheless exceeded his authority in (1)

concluding the county violated the agreement by eliminating several deputy-constable positions

without regard to seniority, and (2) ordering the county to reinstate the deputies in order of
seniority. The court of appeals held that the deputy constables are “police officers” and that the

arbitrator did not exceed his authority. We agree and affirm the court’s judgment.

                                               I. Background

        The case centers on a collective bargaining agreement (CBA) between Jefferson County,

Texas, and the Jefferson County Constables Association, which the County has recognized as the

exclusive bargaining agent for the County’s deputy constables. The CBA at issue, effective

October 1, 2007, through September 30, 2011,1 established standards governing the deputy

constables’ wages, hours, and other terms and conditions of employment. Pertinent here, Article 8

of the CBA vests exclusively with the County “the right to lay off for lack of work or funds” and

“the right to abolish positions,” but Article 13 provides that “[s]eniority shall be the sole factor in

layoff and recall, with layoff being accomplished beginning with the least senior deputy, and recall

beginning with the most senior deputy in the highest job classification.” The CBA contained a

multi-step procedure to resolve disputes involving alleged violations of the agreement or its proper

interpretation, culminating in submission of the dispute to final, binding arbitration.

        The County has six constable precincts, each with an elected constable and a number of

deputy constables.2 In 2010, the County implemented budget cuts and eliminated eight deputy-

constable positions across the precincts. The Constables Association alleged that this action

violated the CBA’s seniority restriction on layoffs. Because the parties were unable to resolve the




        1
          In an amicus brief submitted in support of the Constables Association, the Combined Law Enforcement
Association of Texas notes that the County and the Constables Association “have been parties to an uninterrupted
succession of collective bargaining agreements” since 1994. The parties do not dispute this assertion.
        2
          The six elected constables signed the CBA, along with the county judge and the Constables Association’s
president. Under the Texas Constitution, the county judge serves as presiding officer of the county commissioners
court, which exercises prescribed “powers and jurisdiction over all county business.” TEX. CONST. art. V, § 18(b).

                                                        2
dispute during the grievance process, the Constables Association submitted the dispute to

arbitration. After a hearing, the arbitrator issued written findings, including that the County

“violated the CBA by laying off or failing to budget for specific deputy constables without regard

to seniority.” The arbitrator awarded the following relief:

       1.      The parties shall met [sic] and negotiate to agree on the seniority ranking of
               the deputy constables to determine which constables should be reinstated
               and in what order.

       2.      The County shall reinstate those deputy constables laid off and pay the back
               wages, less the income made by the deputy from other employment, in the
               order of their seniority.

       3.      The arbitrator shall retain jurisdiction for thirty (30) days to resolve any
               dispute over the payment of back wages.

       The County filed a petition to vacate the arbitration award in district court, alleging four

grounds for vacatur: (1) the arbitrator lacked jurisdiction to render an award that intruded on “the

sovereign governmental responsibilities of the Jefferson County Commissioners Court”; (2) the

arbitrator exceeded his jurisdiction by “essentially controlling the budgetary process reserved by

law in this instance to the county government”; (3) the award was not supported by substantial

evidence; and (4) the “arbitrator violated the law governing the interpretation of contracts” by

rendering meaningless the CBA provision reserving to the County the right to abolish positions.

       Both parties moved for summary judgment. The Constables Association argued that the

arbitrator acted well within his authority in interpreting and applying the CBA. The County argued

that the arbitrator (1) superseded the commissioners court’s responsibility to determine the need

for deputy-constable positions and set the County’s budget, and (2) ignored the contractual rights

reserved to the County to lay off employees or abolish positions. The trial court granted the

County’s motion and rendered final judgment in its favor. The Constables Association appealed.

                                                 3
       After the parties completed principal briefing in the court of appeals, the County filed a

supplemental brief arguing for the first time that the CBA was invalid, depriving the arbitrator of

jurisdiction to resolve any dispute arising under it. Specifically, the County argued that the CBA’s

validity depends on the applicability of Texas Local Government Code chapter 174, also known

as the Fire and Police Employee Relations Act (hereinafter, Collective Bargaining Act or Act),

which authorizes fire fighters and police officers to collectively bargain with their public

employers. Although the parties had agreed in the CBA to their “mutual obligation to bargain in

good faith” under the Act, the County took the position in its supplemental briefing that deputy

constables are not “police officers” as the Act defines the term; that the CBA is void and

unenforceable as a result; and that the deputy constables (and the Constables Association) therefore

“lack[] standing under Chapter 174.”

       The court of appeals reversed and rendered judgment for the Constables Association. 512
S.W.3d 434, 436 (Tex. App.—Corpus Christi–Edinburg 2016). The court first addressed the

newly raised issue of the deputy constables’ status as police officers, noting that the issue’s

resolution implicated the Association’s standing to enforce the CBA, which in turn implicated the

courts’ subject-matter jurisdiction. Id. at 437. Concluding that the deputy constables qualified as

police officers under the Collective Bargaining Act, the court went on to hold that (1) the

arbitrator’s award did not usurp the County’s statutory authority concerning the appointment of

deputy constables and (2) the arbitrator did not exceed his authority in awarding reinstatement of

more senior deputies. Id. at 440, 443–44. We granted the County’s petition for review.




                                                 4
                               II. Review of Arbitration Awards

        We first examine the authority governing our review of the arbitration award. As the court

of appeals noted, the Texas General Arbitration Act by its terms does not apply to collective

bargaining agreements, TEX. CIV. PRAC. & REM. CODE § 71.002(a)(1), and the Collective

Bargaining Act’s arbitration provisions govern only impasses arising during the collective

bargaining process, not disputes arising under an executed agreement, TEX. LOC. GOV’T CODE §

174.153. Thus, we review the arbitrator’s award under the common law.

        As relevant here, the common law allows vacatur of an arbitration award if the arbitrator

exceeds the scope of his authority or the award “clearly violates carefully articulated, fundamental

[public] policy.” CVN Grp., Inc. v. Delgado, 95 S.W.3d 234, 239 (Tex. 2002); see also Gulf Oil

Corp. v. Guidry, 327 S.W.2d 406, 408 (Tex. 1959) (explaining that “the authority of arbitrators is

derived from the arbitration agreement and is limited to a decision of the matters submitted therein

either expressly or by necessary implication”). In CVN Group, we reaffirmed our holding in Smith

v. Gladney, 98 S.W.2d 351, 351 (Tex. 1936), that public policy precludes judicial enforcement of

an arbitration award that is based on a legally unenforceable obligation. 95 S.W.3d at 237–38

(“[A]n illegal contract unenforceable by litigation should not gain legitimacy through

arbitration.”).

                                     III. The CBA’s Validity

        The County’s principal contention is that the CBA violates Texas law and is therefore void

and unenforceable. See Woolsey v. Panhandle Ref. Co., 116 S.W.2d 675, 678 (Tex. 1938) (“[A]n

agreement which violates a valid statute is illegal and void, and cannot be enforced.”). To that

end, Texas law generally precludes the State and its political subdivisions from entering into


                                                 5
collective bargaining agreements with their employees regarding employment terms and

conditions.   TEX. GOV’T CODE § 617.002(a), (b) (“A contract entered into in violation of

Subsection (a) is void.”). However, the Collective Bargaining Act creates an exception applicable

to fire fighters and police officers in political subdivisions that have adopted the Act via majority

vote in an election. TEX. LOC. GOV’T CODE §§ 174.023, .051, .052. Upon such adoption, “fire

fighters, police officers, or both are entitled to organize and bargain collectively with their public

employer regarding compensation, hours, and other conditions of employment.” Id. § 174.023.

The County contends that a deputy constable does not meet the Act’s definition of “police officer”

and that the CBA therefore violates Government Code section 617.002.

                                            A. Standing

       As noted, the County did not raise the CBA’s alleged illegality as a ground for vacatur in

the trial court, arguing the point for the first time in supplemental briefing in the court of appeals.

This raises the question whether the County failed to preserve error on this issue. TEX. R. APP. P.

33.1(a), 38; Black v. Shor, 443 S.W.3d 154, 163 (Tex. App.—Corpus Christi–Edinburg 2013, pet.

denied) (holding that a party seeking to vacate an arbitration award waives on appeal any grounds

not presented to the trial court); see also Hooper v. Brinson, 2 Tex. 185, 188 (1847) (holding that

a party’s failure to object to the arbitrators’ award on a specific ground precluded the party from

asserting the ground as error on appeal). The County addresses the waiver problem by arguing

that the CBA’s invalidity forecloses the Constables Association’s standing to enforce the

arbitration award, thereby depriving the courts of subject-matter jurisdiction over this action. Tex.

Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443, 445 (Tex. 1993) (noting that standing




                                                  6
is implicit in the concept of subject-matter jurisdiction, which may not be waived). The court of

appeals similarly addressed the issue as one of standing. 512 S.W.3d at 437. We disagree.

         We have described standing as “a constitutional prerequisite to maintaining suit.”3 Sneed

v. Webre, 465 S.W.3d 169, 179 (Tex. 2015) (quoting Williams v. Lara, 52 S.W.3d 171, 178 (Tex.

2001)). “Generally, unless standing is conferred by statute, ‘a plaintiff must demonstrate that he

or she possesses an interest in a conflict distinct from that of the general public, such that the

defendant’s actions have caused the plaintiff some particular injury.’” Id. at 180 (quoting

Williams, 52 S.W.3d at 178–79); see also Austin Nursing Ctr. v. Lovato, 171 S.W.3d 845, 848

(Tex. 2005) (explaining that standing involves “whether a party has a sufficient relationship with

the lawsuit so as to have a ‘justiciable interest’ in its outcome” (citation omitted)). As a party to

the underlying CBA and the party in whose favor the challenged arbitration award was issued, the

Constables Association possesses a significant interest in the conflict over the award’s

enforceability.

         We recognize that, as noted, a contract’s illegality forecloses its enforcement regardless of

whether it has been blessed by an arbitrator. CVN Grp., 95 S.W.3d at 238. The County essentially

offers the CBA’s purported invalidity as a defense to its enforcement, arguing the agreement

violates Government Code section 617.002 and does not fall within the “police officer” exception

carved out in the Collective Bargaining Act. But illegality is an affirmative defense to a claim, not

an impediment to a party’s standing to assert it. TEX. R. CIV. P. 94 (listing illegality as an

affirmative defense); see also Mabry v. Priester, 338 S.W.2d 704, 706 (Tex. 1960) (holding, with


         3
           The County, not the Constables Association, is the party that initiated this suit by filing a petition to vacate
the arbitration award. The Constables Association did not file a formal counterclaim to confirm the award, but did
file a motion for summary judgment asking the trial court to “maintain and enforce” the award.

                                                            7
respect to an architect’s claim to recover his contractual fee for services rendered, that if he “was

not in fact an architect in good standing when he made the contract and performed the services

alleged, then his contract was illegal and [the client] should have affirmatively pleaded its

illegality” pursuant to Rule 94).4

         In evaluating the CBA’s validity as an issue affecting the Constables Association’s

standing, the court of appeals appears to have relied on Wolff v. Deputy Constables Ass’n of Bexar

County, 441 S.W.3d 362 (Tex. App.—San Antonio 2013, no pet.). 512 S.W.3d at 437. In that

case, the Fourth Court of Appeals addressed the precise legal issue presented here: whether deputy

constables are “police officers” under the Collective Bargaining Act. Wolff, 441 S.W.3d at 365.

Concluding that they are not, the Wolff court held that the deputies lacked standing to sue under

the Act. Id. at 366. However, the issue arose under much different circumstances than the case at

hand. In Wolff, no agreement existed between the deputy constables and Bexar County; rather, the

deputy constables had requested, to no avail, that the County engage in the collective bargaining

process with them and sought a declaratory judgment that the County violated the Act by failing

to do so. Id. at 364. Because the Act allows only fire fighters and police officers to engage in

collective bargaining with their public employers, it follows that only fire fighters and police

officers have standing to complain when an employer refuses to do so in violation of the Act. They

are the ones whose interest in the conflict is “distinct from that of the general public” and who

suffer a “particular injury” caused by the employer’s conduct. Sneed, 465 S.W.3d at 180.




         4
           We have relaxed the pleading requirement when “the illegal nature of the document to be relied upon or
sought to be enforced is apparent from the plaintiff’s pleadings.” Lewkowicz v. El Paso Apparel Corp., 625 S.W.2d
301, 303 (Tex. 1981). But this exception does not transform illegality from an affirmative defense to an issue affecting
the standing of the party seeking to enforce the disputed document.

                                                           8
       By contrast, this case does not stem from an alleged violation of the Collective Bargaining

Act. The County and the Constables Association have already engaged in the collective bargaining

process, reached an agreement, and participated in arbitration proceedings regarding a dispute over

whether the County violated that agreement. Thus, the Association is seeking to enforce a contract,

not the Act. In turn, although the CBA’s validity may hinge on the Act’s applicability, the

Association’s standing does not.

       Accordingly, the CBA’s validity does not affect the courts’ subject-matter jurisdiction over

this dispute, and the County therefore risked waiving illegality as a defense by failing to raise it as

a basis to vacate the arbitration award in either the trial court or its principal briefing in the court

of appeals. However, we note that both parties have fully briefed and argued the merits of the

issue here. Further, the Constables Association does not ask us to resolve the question on waiver

grounds and concedes that its general collective bargaining rights depend on the deputy constables’

status as police officers under the Act. For these reasons, and because the issue is of continuing

importance to our jurisprudence, we will address it.

                           B. Deputy Constables Are “Police Officers”

       Whether the deputy constables are police officers entitled to collectively bargain under the

Act is a matter of statutory interpretation. In construing the Act, as with any statute, our primary

objective is to give effect to the Legislature’s intent. Molinet v. Kimbrell, 356 S.W.3d 407, 411

(Tex. 2011). We begin with the “ordinary meaning of the statutory text.” In re Ford Motor Co.,

442 S.W.3d 265, 271 (Tex. 2014). “We analyze statutory language in context, considering the

specific section at issue as well as the statute as a whole.” CHCA Woman’s Hosp. v. Lidji, 403
S.W.3d 228, 231–32 (Tex. 2013). The Legislature has further instructed that the Act “shall be


                                                   9
liberally construed.” TEX. LOC. GOV’T CODE § 174.004. Applying these principles, we hold that

deputy constables are police officers under the Act.

        The Act implements two express policies. First, it gives fire fighters and police officers

“the right to organize for collective bargaining” as “a fair and practical method for determining

compensation and other conditions of employment.” Id. § 174.002(b). Second, despite granting

this right, the Act stops short of allowing these employees to engage in strikes and other work

stoppages,5 instead providing “reasonable alternatives” like arbitration and judicial enforcement

of the Act’s requirements. Id. § 174.002(c), (d). The provision of alternatives to strikes is intended

to protect the “health, safety, and welfare of the public” in light of “the essential and emergency

nature of the public service performed by fire fighters and police officers.” Id.

        The term “police officer” is statutorily defined in the Act as “a paid employee who is sworn,

certified, and full-time, and who regularly serves in a professional law enforcement capacity in the

police department of a political subdivision.” Id. § 174.003(3). The parties’ principal dispute is

whether the deputy constables serve in “the police department of a political subdivision.” The Act

does not define the term “police department,” but its ordinary meaning is “a governmental

department concerned with the administration of the police force.” WEBSTER’S THIRD INT’L

DICTIONARY 1754 (2002). In turn, a “police force” is “a professional body of trained officers . . .

entrusted by a government with maintenance of public peace and order, enforcement of laws, and

prevention and detection of crime.” Id.




        5
         Texas law generally prohibits public employees from engaging in strikes or work stoppages. TEX. GOV’T
CODE § 617.003.

                                                     10
       The County argues that the Jefferson County Sheriff’s Department is “the police

department” of Jefferson County and that, because the County’s deputy constables do not work in

the sheriff’s department, they are not police officers under the Act. The County notes that the

sheriff’s department responds to 9-1-1 calls and manages the county jail, performing the kind of

“essential and emergency” services the Act contemplates. TEX. LOC. GOV’T CODE § 174.002(d).

The County further maintains that, while deputy constables “have some law enforcement power,”

their principal duty is to serve process. The Constables Association responds that the County

views the term “the police department” too restrictively and that it includes both the sheriff’s

department and the constable’s office. The Association argues that deputy constables “perform

essential and at times emergency public services” and that preventing work stoppages by those

employees is thus critical to public health, safety, and welfare.

       The courts of appeals are divided on the issue. In Wolff, the Fourth Court of Appeals

summarily concluded that deputy constables are not police officers under the Act “because they

do not serve in the ‘police department’ of the county or the Sheriff’s Office.” 441 S.W.3d at 366.

And in Jefferson County v. Stines, the Ninth Court of Appeals concluded that “the primary

statutory duties of a constable” involve serving process and that, while such duties constitute

“valuable and important services to the county and the public, [they] are not the type of critical

emergency services to the public encompassed by the narrow definition [of police officer] enacted

by the Legislature when it created the [Act].” 523 S.W.3d 691, 718 (Tex. App.—Beaumont 2017,

pet. filed). By contrast, in this case, the Thirteenth Court of Appeals found “no meaningful

distinction between deputy sheriffs and deputy constables with respect to the [Act’s] definition of

‘police officers.’” 512 S.W.3d at 440.


                                                 11
         A review of a spectrum of statutes governing the authority and duties of constables and

other law-enforcement officers is helpful in considering whether deputy constables can be

considered as serving in the “police department” of a county.6 The Code of Criminal Procedure

lists thirty-five categories of “peace officers.” TEX. CODE CRIM. PROC. art. 2.12. The members of

three of those categories—sheriffs and their deputies, constables and their deputies, and municipal

police officers—“hold a permanent peace officer license issued under Chapter 1701, Occupations

Code.”7 Id. art. 2.12(1)–(3). Peace officers have the duty to “use all lawful means” “to preserve

the peace within the officer’s jurisdiction.” Id. art. 2.13(a). A constable’s jurisdiction extends to

“anywhere in the county in which the constable’s precinct is located.” TEX. LOC. GOV’T CODE §

86.021(c). Among other things, peace officers shall “interfere without warrant to prevent or

suppress crime” where authorized and “arrest offenders without warrant” where authorized. TEX.

CODE CRIM. PROC. art. 2.13(b)(1), (4). Peace officers may also execute warrants of arrest issued

by magistrates. Id. art. 15.01. And peace officers have specified duties relating to investigations

of family-violence allegations. Id. art. 5.04.

         In addition to the authority and responsibilities granted to peace officers generally, the

Legislature confers specific authority on constables and their deputies, and sometimes that




         6
            It is undisputed that a county qualifies as a political subdivision under the Act. The Constables Association
alternatively argues that the pertinent political subdivision here is the precinct, not the county, and that the constable’s
office is the police department of a precinct. We disagree. The Act governs collective bargaining rights between fire
fighters or police officers and their “public employer,” defined as “the official or group of officials of a political
subdivision whose duty is to establish the compensation, hours, and other conditions of employment . . . and may
include . . . commissioners.” TEX. LOC. GOV’T CODE § 174.003(5). There appears to be no dispute that deputy
constables are employed by the County and that the county commissioners establish the deputies’ compensation and
conditions of employment.
         7
           Chapter 1701 prescribes application, examination, and training requirements, including continuing
education. See generally, e.g., TEX. OCC. CODE §§ 1701.301–.355. Deputy constables must “qualify in the manner
provided for deputy sheriffs.” TEX. LOC. GOV’T CODE § 86.011(b).

                                                            12
authority is shared with other law-enforcement officers like sheriffs or municipal police chiefs.

For example:

          The sheriff and constable shall execute and return all process directed to them. TEX.

           LOC. GOV’T CODE §§ 85.021(a), 86.021(a). For constables, this includes eviction

           notices. Id. § 86.021(a).

          The constable is directed to “attend each justice court held in the precinct.” Id.

           § 86.021(e).

          The constable is directed to serve protective orders issued under Code of Criminal

           Procedure article 6.08, which applies when certain crimes have allegedly been

           committed because of bias or prejudice. TEX. CODE CRIM. PROC. art. 6.08(c)(2).

          When a court issues a protective order under the Family Code that excludes the

           respondent from his or her residence, the court “shall” order “the sheriff, constable, or

           chief of police to provide a law enforcement officer from the department of the chief

           of police, constable, or sheriff to” accompany and protect the applicant while the

           applicant takes possession of the residence. TEX. FAM. CODE §§ 86.003, .004.

Further, several statutes group together constable’s offices, sheriff’s departments, and municipal

police departments for various law-enforcement purposes. For example, the Government Code

provides for the establishment of a grant program to assist “law enforcement agencies”—defined

as the police department of a municipality, the county sheriff’s office, or a county constable’s

office—in testing evidence collected in relation to sexual assaults.           TEX. GOV’T CODE

§ 772.00715(a)(4), (b). Further, the Legislature has established as a state agency the Texas

Commission on Law Enforcement, which, among other things, establishes minimum standards


                                                13
applicable to peace-officer licensing. TEX. OCC. CODE §§ 1701.051(a), .151(2). The commission

consists of nine appointed members, three of whom “are sheriffs, constables, or chiefs of police.”

Id. § 1701.051(a)(1). Moreover, every county sheriff and constable and every municipal police

chief are associate members of the Department of Public Safety, which is a state agency “to enforce

the laws protecting the public safety and provide for the prevention and detection of crime.” TEX.

GOV’T CODE §§ 411.002, .009.

       The County does not dispute that Texas law “provide[s] deputy constables with statutory

authority to perform the governmental function of maintaining public peace and order” throughout

the county in which they serve. Arrington v. Cty. of Dall., 792 S.W.2d 468, 471 (Tex. App.—

Dallas 1990, writ denied) (emphasis added). In other words, there is no argument or indication

that deputy constables, or the departments they serve, lack the authority to provide the type of law-

enforcement functions encompassed by the general definition of “police department” and the

Collective Bargaining Act’s policy of protecting public health and safety. Indeed, those courts of

appeals that have concluded deputy constables are not “police officers” nevertheless recognize that

they “serve in a law enforcement capacity and render a valuable service to the community, risking

their own safety.” Wolff, 441 S.W.3d at 366; see also Stines, 523 S.W.3d at 718 (acknowledging

that “many constable departments . . . provide valuable law enforcement services the same as those

of sheriff departments”). Rather, the County argues (1) the Act’s reference to “the” police

department connotes a singular entity, and that entity is the sheriff’s department in Jefferson




                                                 14
County,8 and (2) as a factual matter, the deputy constables in Jefferson County do not perform the

kind of law-enforcement services the Act contemplates. We address these contentions in turn.

           First, we disagree with the County’s assertion that the Collective Bargaining Act’s

reference to “the police department of a political subdivision” means there can be only one such

department. (Emphasis added). The word “the” can certainly be used as a definite article, but it

is not necessarily so limiting. As the Constables Association argues, it may also be used to indicate

that a noun “is to be understood generically.” WEBSTER’S THIRD INT’L DICTIONARY 2369 (2002).

For example, as the amicus brief points out, the Act’s statement that “[t]he policy of this state is

that fire fighters and police officers . . . should have the right to organize for collective bargaining”

does not mean that the state has no other policies. (Emphasis added). Particularly given the

Legislature’s direction to construe the Act liberally, we decline to interpret the phrase “the police

department of a political subdivision” so narrowly.

           The County contends that, without this limitation, the defined term “police officer” is

written out of the statute and replaced with the broader term “peace officer.” According to the

County, the result is that all thirty-five categories of peace officers enumerated in Code of Criminal

Procedure article 2.12 are permitted to collectively bargain with their public employers. While

only the constable category is before us, we note that the County’s conclusion appears overstated.

For example, peace officers employed by state agencies, such as “law enforcement agents of the

Texas Alcoholic Beverage Commission” and rangers commissioned by the Public Safety

Commission, do not serve in any department “of a political subdivision,” as the State itself is not



           8
               Both the County and the Constables Association acknowledge that deputy sheriffs are police officers under
the Act.

                                                            15
a political subdivision.9 TEX. CODE CRIM. PROC. art. 2.12(4), (6); see Tex. Dep’t of Transp. v. City

of Sunset Valley, 146 S.W.3d 637, 643 (Tex. 2004) (distinguishing between state agencies and

political subdivisions). Other peace officers are commissioned by and serve entities that clearly

do not qualify as police departments, such as school districts, water control and improvement

districts, and hospital districts. TEX. CODE CRIM. PROC. art. 2.12(8), (15), (18); see also City of

San Antonio v. Park Rangers Ass’n, 850 S.W.2d 189, 192–93 (Tex. App.—San Antonio 1992, writ

denied) (holding that the city’s park rangers were not police officers under the Act because the

park rangers department was not “the police department of a political subdivision”).                            The

conclusion that deputy constables serve in the police department of a political subdivision simply

does not stretch the Collective Bargaining Act to apply to all persons statutorily designated as

peace officers.

        Next, the County insists that, whatever authority they might otherwise have, as a factual

matter deputy constables in Jefferson County primarily serve process and therefore do not

“regularly serve[] in a professional law enforcement capacity” as the Act requires. TEX. LOC.

GOV’T CODE § 174.003(3). By contrast, the County argues, the sheriff’s department performs the

types of “emergency” services that the Act contemplates. Specifically, the sheriff’s department

operates the county jail and responds to 9-1-1 calls.10 We reject this argument for two reasons.


         9
           Other examples of this nature are law-enforcement officers or investigators commissioned by the General
Services Commission (now the Texas Facilities Commission), the Parks and Wildlife Department, the comptroller,
the Texas Medical Board, the Texas Racing Commission, the Texas State Board of Pharmacy, the attorney general,
the Texas Lottery Commission, the state fire marshal, the commissioner of insurance, the Texas Juvenile Justice
Department, the inspector general of the Department of Criminal Justice, the Texas Commission on Law Enforcement,
the Texas Private Security Board, and the State Board of Dental Examiners. TEX. CODE CRIM. PROC. art. 2.12(9),
(10), (14), (17), (20), (21), (23), (24), (26), (27), (28), (29), (30), (31), (33), (34).
        10
           Texas law delegates operation of the county jail to the sheriff. TEX. LOC. GOV’T CODE §§ 85.005(a),
351.041. The record does not reflect which department responds to 9-1-1 calls in Jefferson County, but the Constables
Association does not dispute the County’s assertion that the sheriff’s department performs that service.

                                                        16
       First, we disagree with the County that the public policies the Act recognizes result in a

narrower definition of the term “police officer” than the Act expressly provides. As noted,

although the Act allows police officers and fire fighters to collectively bargain, it stops short of

allowing strikes or other work stoppages, explaining the policy behind this limitation as follows:

               (c) The health, safety, and welfare of the public demands that strikes,
       lockouts, and work stoppages and slowdowns of fire fighters and police officers be
       prohibited, and therefore it is the state’s duty to make available reasonable
       alternatives to strikes by fire fighters and police officers.

              (d) Because of the essential and emergency nature of the public service
       performed by fire fighters and police officers, a reasonable alternative to strikes is
       a system of arbitration conducted under adequate legislative standards. . . .

Id. § 174.002(c), (d). The County interprets this language as a condition on the Act’s application,

arguing that deputy constables are not “police officers” under the Act unless they perform the kind

of “essential and emergency” services the Act is intended to preserve. See Stines, 523 S.W.3d at

718 (concluding that a deputy-constable strike “would not likely cause the severity of injury to

‘the health, safety, and welfare of the public’” that the Act contemplates).

       We addressed a similar statutory-interpretation argument in Texas Student Housing

Authority v. Brazos County, 460 S.W.3d 137 (Tex. 2015). The issue in that case was the scope of

a property-tax exemption for property owned by a “higher education facility authority.” Id. at 138.

The statute conferring the exemption stated: “Because the property owned by [the higher education

facility] authority will be held for educational purposes only and will be devoted exclusively to

the use and benefit of the students, faculty, and staff members of an accredited institution of higher

education, it is exempt from taxation of every character.” TEX. EDUC. CODE § 53.46. The county

appraisal district argued that the property at issue was not exempt from taxation because it was not

in fact “held for educational purposes only” or “devoted exclusively to the use and benefit of the

                                                 17
students, faculty, and staff members of an accredited institution of higher education.” Tex. Student

Hous. Auth., 460 S.W.3d at 142. We rejected that argument, explaining:

       The provision states a presumption (about how the property is held and used) then
       an unconditional proclamation (the property is tax-exempt). The introductory
       clause isn’t worded as a condition—if the property is so held and used, then it’s
       exempt. The exemption does not speak to property being used “nonexclusively” or
       impose consequences for such use. Rather, the statute seems to state in absolute
       terms that the property is, in all events, exempt.

Id. Similarly, in this case, the introductory clause to section 174.002(d) of the Collective

Bargaining Act states a presumption (about the nature of the services provided by fire fighters and

police officers), not a condition.      TEX. LOC. GOV’T CODE § 174.002(d).          The Act then

unequivocally states these employees “are entitled to organize and bargain collectively with their

public employer.” Id. § 174.023. Section 174.002 simply does not purport to modify the definition

of police officer in section 174.003.

       This conclusion makes practical as well as interpretive sense. If the employees at issue

otherwise qualify as police officers under the Act’s express definition, courts need not engage in

a fact-driven and open-ended analysis regarding whether the services specific employees provide

are essential or emergent enough—or whether a strike by that group is a severe enough threat to

public health and safety—to warrant the Act’s application. The Legislature has categorically

determined that they are.

       In turn, the County’s insistence that the deputy constables in Jefferson County perform

some duties that arguably do not qualify as law enforcement or crime detection or prevention does

not alter our conclusion. To some extent, deputy constables’ daily responsibilities vary by county

and even by precinct. But their statutory duties are identical, and we do not read the Collective

Bargaining Act to apply to some deputy constables as “police officers” but not others. And in any

                                                18
event, the record—which is sparse in light of the fact that the issue was first raised on appeal—

does not support the County’s contention. According to the arbitrator’s summary of the testimony,

one county commissioner testified that, other than serving papers and acting as justice-court

bailiffs, deputy constables are “not required to do law enforcement functions, but some do law

enforcement tasks.” The county judge testified that “deputy constables are authorized to perform

some law enforcement duties, which he considered to be required in emergency situations, like

observing an armed robbery.” The County’s annual budget for fiscal year 2010–2011, which is

not in the trial court’s record but which the County submitted to the Court as an appendix to its

brief on the merits,11 describes the county’s constables as “constitutionally authorized peace

officers elected by precinct.       While they may perform patrol functions and make criminal

investigations, the main duty of most Constables is to serve as executive officer of the Justice of

the Peace Courts. Constables serve subpoenas and other papers.”

        While the evidence is not entirely consistent, even the County’s own documents and

witnesses recognize that deputy constables perform law-enforcement duties separate and apart

from serving process and acting as justice-court bailiffs. This corresponds to their statutory

authority, which, while not identical to that of deputy sheriffs, certainly overlaps with it. And it

supports the conclusion that the constable’s office is a department concerned with the

administration of “a body of trained officers entrusted by a government with maintenance of public

peace and order, enforcement of laws, and prevention and detection of crime.” Police department,

Police force, WEBSTER’S THIRD INT’L DICTIONARY 1754 (2002).



        11
           The County asks us to take judicial notice of this document, and the Constables Association does not
oppose this request.

                                                      19
        In sum, we hold that deputy constables “regularly serve[] in a professional law enforcement

capacity in the police department of a political subdivision.” TEX. LOC. GOV’T CODE § 174.003(3).

Accordingly, deputy constables are “police officers” under the Collective Bargaining Act.12 We

therefore hold that the CBA between the County and the Constables Association is valid and

enforceable.

                                          IV. Arbitrator’s Award

        The County next challenges the arbitrator’s authority to issue an award requiring the

County to reinstate and award back pay to the terminated deputy constables in order of seniority.13

The award stemmed from the arbitrator’s findings that the “County violated the CBA by laying

off or failing to budget for specific deputy constables without regard to seniority,” which was to

be “determined by the length of service by an officer countywide.” As noted, the CBA vested the

County with “the right to lay off for lack of work or funds” and “the right to abolish positions,”

but also provided that “[s]eniority shall be the sole factor in layoff and recall.”

        The County argues that the county commissioners court “eliminated” the deputy positions

(along with their respective salaries) as part of its delegated legislative duty to create the county

budget, and that the arbitrator effectively usurped that duty by ordering the deputies “reinstated”

to a position that no longer exists. The County distinguishes between layoffs, which are governed

by seniority under the CBA, and “the abolishing of positions,” which the County has unfettered

authority to do. The Constables Association responds that the County’s mere disagreement with



        12
            As noted, it is undisputed that the Jefferson County deputy constables meet the remainder of the Act’s
definition; specifically, they are paid employees who are sworn, certified, and full time. Id. § 174.003(3).
        13
          According to the Constables Association’s summary-judgment motion, only one of the affected former
deputy constables wishes to be reinstated in accordance with the arbitrator’s award.

                                                       20
the arbitrator’s interpretation of the CBA—an issue that was properly submitted to the arbitrator—

does not provide grounds to vacate the award.

        We agree with the Association. The arbitrator did not quibble with the County’s right to

abolish as many deputy positions as it deemed necessary or prudent, nor did he order the County

to create or fund positions that no longer existed. He merely determined that, upon eliminating

funding for eight deputy-constable positions, the County was required under the CBA to consider

the deputies’ countywide seniority in determining which eight deputies were to be terminated. The

arbitrator concluded that the County’s failure to do so violated the CBA, and he ordered the County

to rectify that violation by reinstating the deputies pursuant to their seniority. The arbitrator’s

analysis of the interplay between the CBA’s provisions regarding layoffs and abolishing positions

may or may not be correct, but it is precisely within the scope of his contractual authority to resolve

“[a]ll disputes concerning the proper interpretation and application of” the CBA. See City of

Pasadena v. Smith, 292 S.W.3d 14, 20 (Tex. 2009) (“An arbitrator derives his power from the

parties’ agreement to submit to arbitration . . . .”).

        Common-law grounds for vacating an arbitration award are exceedingly narrow and do not

include an arbitrator’s mere error in applying the law. See CVN Grp., 95 S.W.3d at 238; see also

id. at 239 (holding that “an arbitrator’s mere disagreement with a judge does not violate public

policy”); City of Pasadena, 292 S.W.3d at 20 (noting that “judicial review of an arbitration award

is usually very narrow”). Even assuming the arbitrator erroneously interpreted the CBA, an issue

we need not reach, such error does not justify the trial court’s judgment vacating the award.




                                                   21
                                         V. Conclusion

       We hold that the Jefferson County deputy constables are “police officers” under the

Collective Bargaining Act, that the CBA is valid and enforceable, and that the arbitrator did not

exceed his authority in ordering the deputies’ reinstatement on a seniority basis. Accordingly, we

affirm the court of appeals’ judgment.


                                                        ________________________________
                                                        Debra H. Lehrmann
                                                        Justice

OPINION DELIVERED: April 13, 2018




                                               22